                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                             SOUTHERN DIVISION


KEVIN TRIPP,                                         4:19-CV-04120-LLP
a/k/a Kevin Christopher Micheal Tripp,

                   Petitioner,
                                                   ORDER FOR SERVICE
       vs.                                         AND TO SHOW CAUSE

WARDEN OF SOUTH DAKOTA STATE
PENITENTIARY; AND SOUTH DAKOTA
ATTORNEY GENERAL,

                   Respondents.


      Petitioner, Kevin Christopher Micheal Tripp, an inmate at the South

Dakota State Penitentiary in Sioux Falls, South Dakota, has filed a petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2254. See Docket Nos. 1 and 4.

It appears from the petition that Mr. Tripp has three prior state court

convictions: a 2012 sexual contact with a child conviction, a 2018 aggravated

assault conviction, and a 2018 sliming conviction. This is Mr. Tripp’s second

such petition. His first was dismissed, without prejudice, less than two

months ago on his own motion in order that he could exhaust his state court

remedies. See CIV. 19-4079.

      As the court previously advised in 19-4079, there are a number of

procedural rules that apply to an application for habeas relief by a state

prisoner under § 2254. Chief among them is the doctrine of state court
exhaustion, which limits federal habeas review of state court convictions as

follows:.

      (b)(1) An application for a writ of habeas corpus on behalf of a
      person in custody pursuant to the judgment of a State court shall
      not be granted unless it appears that—
             (A) the applicant has exhausted the remedies available in the
                 courts of the state; or
             (B)    (i) there is an absence of available State corrective
                      process; or
                    (ii) circumstances exist that render such process
                    ineffective to protect the rights of the applicant.
      ***
      (c) An applicant shall not be deemed to have exhausted the
      remedies available in the courts of the State, within the meaning of
      this section, if he has the right under the law of the State to raise,
      by any available procedure, the question presented.

See 28 U.S.C. § 2254(b) and (c). The above codifies what was previously a

judicial doctrine of exhaustion.

      A federal court may not consider a claim for relief in a habeas corpus

petition if the petitioner has not exhausted his state remedies. See 28 U.S.C.

§ 2254(b). “[T]he state prisoner must give the state courts an opportunity to

act on his claims before he presents those claims to a federal court in a habeas

petition.” O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999). If a ground for

relief in the petitioner’s claim makes factual or legal arguments that were not

present in the petitioner’s state claim, then the ground is not exhausted.

Kenley v. Armontrout, 937 F.2d 1298, 1302 (8th Cir. 1991). The exhaustion

doctrine protects the state courts’ role in enforcing federal law and prevents the

disruption of state judicial proceedings. Rose v. Lundy, 455 U.S. 509, 518

(1982). The Supreme Court has stated:



                                        2
      Because “it would be unseemly in our dual system of government
      for a federal district court to upset a state court conviction without
      an opportunity to the state courts to correct a constitutional
      violation,” federal courts apply the doctrine of comity, which
      “teaches that one court should defer action on causes properly
      within its jurisdiction until the courts of another sovereignty with
      concurrent powers, and already cognizant of the litigation, have
      had an opportunity to pass upon the matter.”

Rose, 455 U.S. at 518 (citation omitted). The exhaustion rule requires state

prisoners to seek complete relief on all claims in state court prior to filing a writ

of habeas corpus in federal court. Federal courts should, therefore, dismiss a

petition for a writ of habeas corpus that contains claims that the petitioner did

not exhaust at the state level. See 28 U.S.C. ' 2254; Rose, 455 U.S. at 522.

The exhaustion requirement is waived “only in rare cases where exceptional

circumstances of peculiar urgency are shown to exist.” Mellott v. Purkett, 63

F.3d 781, 784 (8th Cir. 1995).

      A federal court must determine whether the petitioner fairly presented an

issue to the state courts in a federal constitutional context. Satter v. Leapley,

977 F.2d 1259, 1262 (8th Cir. 1992). “To satisfy exhaustion requirements, a

habeas petitioner who has, on direct appeal, raised a claim that is decided on

its merits need not raise it again in a state post-conviction proceeding.” Id.

“[S]tate prisoners must give the state courts one full opportunity to resolve any

constitutional issues by invoking one complete round of the State’s established

appellate review process.” O’Sullivan, 526 U.S. at 845. “A claim is considered

exhausted when the petitioner has afforded the highest state court a fair

opportunity to rule on the factual and theoretical substance of his claim.”

Ashker v. Leapley, 5 F.3d 1178, 1179 (8th Cir. 1993).
                                         3
      What all this means in plain English is that Mr. Tripp must receive a

decision from the South Dakota state habeas court first, and then a

decision from the South Dakota Supreme Court on his habeas petition,

before proceeding in this court.

      This federal court has reason to once again believe the claims Mr. Tripp

presents in his pleadings herein may not have been exhausted in state court.

Accordingly, based upon the record,

      IT IS ORDERED

      (1)   the motion to proceed in forma pauperis (Docket 5) is granted.
            Mr. Tripp shall pay the $5.00 filing fee to the clerk of court by
            September 13, 2019.

      (2)   that the Clerk of Court is directed to serve upon the respondent
            and the Attorney General of the State of South Dakota a copy of
            the petition and this order;
      (3)   that respondent will file and serve a response to the petition within
            thirty (30) days after receipt of this order. Respondent shall also
            file the complete state court records in Mr. Tripp’s state court
            cases, as well as any and all state habeas cases.
      IT IS FURTHER ORDERED

      That both respondent and Mr. Tripp shall show cause no later than

September 13, 2019, why Mr. Tripp’s petition should not be dismissed without

prejudice for failure to present his claims to the state courts first and to

exhaust his remedies before the circuit and supreme courts of the state of

South Dakota.




                                         4
     Mr. Tripp is notified that failure to respond to the above order to

show cause may result in dismissal of his petition in this court.


     DATED this 13th day of August, 2019.

                                   BY THE COURT:



                                   VERONICA L. DUFFY
                                   United States Magistrate Judge




                                     5
